Citation Nr: 1759465	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

These claims come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for erectile dysfunction.

In the December 2013 VA Form 9, Substantive Appeal, the Veteran requested to testify before the Board in support of these claims.  However, the Veteran withdrew the request for hearing in a written statement dated in October 2016.  Thus, the Board deems the request for a hearing withdrawn. 38 C.F.R. § 20.704 (e) (2017) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

In the October 2011 rating decision, the RO also denied the Veteran entitlement to service connection for posttraumatic stress disorder (PTSD), which the Veteran appealed.  According to an October 2016 statement, the Veteran indicated that he was withdrawing his appeal for PTSD; thus the Board does not have jurisdiction over this claim.  See 38 C.F.R. § 20.204.


FINDING OF FACT

The Veteran has a current diagnosis of erectile dysfunction and it is shown to be proximately caused by or a result of his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to diabetes mellitus have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim for erectile dysfunction is granted, as discussed below, any error as to the duty to notify and assist is harmless error. 

Service Connection

The Veteran asserts that he is entitled to service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus.  After a review of the evidence of record, the Board finds that the Veteran is entitled to such secondary service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a present diagnosis of diabetes, which has been service connected, effective October 30, 2007.  An October 2010 VA examiner noted a diagnosis of incomplete erectile dysfunction and indicated that it would be with resort to mere speculation to opine as to whether or not this condition is a complication of diabetes or has been aggravated by diabetes as no objective evidence is available for review to confirm the onset date of the reported potential complication in relation to the onset date of diabetes.  At that time, the Veteran stated that his erectile dysfunction began four or five years prior. 

The Veteran submitted an October 2016 statement from another VA physician.  This examiner noted that according to research in the National Institute of heath's U.S. National Library of Medicine titled, "Erectile dysfunction and diabetes; a review of the current evidence based medicine and a synthesis of the main available therapies," erectile dysfunction has a higher incidence in diabetic patients.  He further noted that the pathophysiology is multifactorial.  He opined that, given the research and his own medical knowledge, it is at least as likely as not that the Veteran's erectile dysfunction is at a minimum aggravated beyond natural progression, if not caused by, or the result of his diabetes mellitus.

With weight afforded to the 2010 VA examination and the 2010 and 2016 opinions of record, as well as the Veteran's competent and credible statements concerning his onset of symptoms, the Board concludes that the evidence regarding whether his diagnosed erectile dysfunction is etiologically related to his diabetes mellitus is, at the very least, in a state of equipoise.  

Accordingly, all reasonable doubt is resolved in the Veteran's favor, and his claim for service connection for erectile dysfunction as secondary to his diabetes mellitus granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction as secondary to diabetes mellitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


